DETAILED ACTION
Status of the Claims
	Claims 13-30 are pending in this application. Claims 13-30 are under examination.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2019/057649 filed on 03/26/2019, claims priority from the foreign application EP18165299.1 filed on 03/30/2018. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/02/2022 has been entered.
Rejections Withdrawn
The USC 103 rejection over claim 20 over Petit and Ho is withdrawn per Applicant’s amendment of deleting “simultaneous” and replacing it with “subsequent” limitation. 
The USC 103 rejection over claims 21-24 and 28-30 over Wang is withdrawn per Applicant’s amendment of deleting “simultaneous” and replacing it with “subsequent” limitation in claim 20 and per Applicant’s amendment of deleting “comprising” and replacing it with “consisting in” in claim 21.
New Claim Objections
Claim 14 is objected to because of the following informalities:  
In claim 14, “he method…” needs to say “The method…”.
Appropriate correction is required.
 Rejections Maintained 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15, 17, 21-22, 25 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tristan Petit et al (US 20150182624 A1, publication date: 07/02/2015, previously cited) (Hereinafter Petit), evidenced by Harriet R. Ferguson (Fibroblast Growth Factor Receptors (FGFRs) and Noncanonical Partners in Cancer Signaling, Cells 2021, 10, 1201, previously cited) (Hereinafter Ferguson). 
Applicant amended instant claim 13 such that it now recites “consisting of administration of nanodiamonds” as opposed to “comprising the step of administration of nanodiamonds”, which narrows the scope of the claim. Applicant also amended instant claim 20 which is now an independent claim and recites “consisting in administration of nanodiamonds having a positive C-potential of at least 1 mV and a simultaneous or sequential administration of at least one second agent, said second agent being an anticancer drug to a subject in need of such treatment”. 
Regarding claim 13, Petit teaches a use of nanodiamonds for therapeutic purposes (claim 1) in particular for treating tumors (abstract). Ferguson evidentiary reference provides the evidence that “aberrant FGFR signaling has been characterized in almost all cancer types” (abstract) which primarily occurs “through amplification and over-expression of FGFR1 and FGFR2 resulting in ligand-independent activation” (abstract). Thus, since Petit teaches treating cancer, it also anticipates “a disease caused by aberrant FGF-FGFR signaling and/or aberrant FGF-FGFR interaction”. Since FGF-FGFR interaction plays a critical role in development, tissue homeostasis and human diseases (page 1, introduction of Ferguson), it is interpreted such that aberrant FGF-FGFR signaling and/or aberrant FGF-FGFR interaction is one of the causes of cancer. Figure 2 of Ferguson provides a basis for this conclusion since aberrant FGFR signaling leads to events such as “Angiogenesis, proliferation, growth, invasion, migration, survival, metastasis” which are hallmarks of cancer. Petit also teaches zeta potentials for the nanodiamonds which are between 20 mV and 50 mV which meets the instant limitation of at least 1 mV. Petit also teaches the administration of the nanodiamonds to a subject (cells) (examples 4-6). 
Regarding claim 14, Petit teaches as discussed above which meets all the functional limitations of the instant claim. The language of “the step of sequestration of one or more FGF family members” is a result of what would happen to cells that are treated with nanodiamonds. Since Petit teaches administration of nanodiamonds to cells which comprises FGF family members (Ferguson provides the evidence that “FGFR1-4 have been implicated in cancers arising from nearly all tissue types” (page 1)), the instant claim is also anticipated by Petit. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (MPEP 2112.02 I). 
Regarding claim 15, Petit teaches the use of nanodiamonds in particular for treating tumors (cancer) (abstract). 
Regarding claim 17, Petit teaches the zeta potentials for the nanodiamonds which are between 20 mV and 50 mV (figure 4) which meets the instant limitation of at least 20 mV. 
Regarding claim 21, Petit teaches as discussed above. Petit’s examples 4-6 are in vitro wherein example 4 is cell culture being treated and example 6 is tumor cells being treated (tissue). 
Regarding claim 22, Petit teaches as discussed above. 
Regarding claims 25 and 28, Petit teaches nanodiamonds with zeta potentials at least 40 mV (figure 4). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 18-19, 23-24, 26-27, and 29-30 in addition to claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tristan Petit et al (US 20150182624 A1, publication date: 07/02/2015, previously cited) (Hereinafter Petit). 
Regarding claim 16, Petit teaches “The invention is usable for treating any type of cancer, in particular metastasized or non-metastasized solid tumors, for example chosen from lung, liver, kidney, bladder, breast, head-and-neck, brain, ovarian, prostate, skin, intestinal, colon, etc., cancers” (para 43). 
Regarding claims 18 and 23, Petit teaches “wherein the nanodiamond has an average diameter is less than 10 nm” (claim 3). The instantly claimed range of 1 to 10 nm is within the range disclosed by Petit. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). Regarding the “transmission electron microscopy” limitation, Petit teaches “High-resolution transmission electron microscopy (HRTEM) images of initial NDs” (para 46, figure 2), with the error bars provided (5 nm) (para 46). 
Regarding claims 19 and 24, Petit teaches “The hydrodynamic diameter of the NDs in suspension is measured by dynamic light scattering (DLS) using dedicated equipment” (para 72) wherein the hydrodynamic diameter is less than 50 nm (para 73). The instantly claimed range of 1-100 nm overlaps with the range disclosed by Petit (less than 50 nm). 
Regarding claims 26 and 29, Petit teaches “The hydrodynamic diameter of the NDs in suspension is measured by dynamic light scattering (DLS) using dedicated equipment” (para 72) wherein the hydrodynamic diameter is less than 50 nm (para 73). The instantly claimed range of 1-70 nm overlaps with the range disclosed by Petit (less than 50 nm).
Regarding claims 27 and 30, Petit teaches “The hydrodynamic diameter of the NDs in suspension is measured by dynamic light scattering (DLS) using dedicated equipment” (para 72) wherein the hydrodynamic diameter is less than 50 nm (para 73). The instantly claimed range of 3-50 nm overlaps with the range disclosed by Petit (less than 50 nm).
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Petit and achieve the instant invention. Even though the embodiments provide that the cells being treated are from kidney cancer, the specification of Petit (discussed above) allows one to treat other forms of cancer with the nanodiamonds. Thus, one would incorporate the teachings provided in the specification and claims of Petit into the embodiments of Petit with a reasonable expectation of successfully treating cancer. 
New Claim Rejections
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 14, Applicant recites “wherein the method comprises the step of sequestration of one or more FGF family members by the administered nanodiamonds…”. Due to the language of “wherein the method comprises the step of”, claim 14 fails to include all the limitations of the claim (claim 13) upon which it depends. This is because claim 13 uses the “consisting of” transitional phrase prior to “administration of nanodiamonds”. The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (MPEP 2111.03 II). Thus, even though the limitation “the step of sequestration of one or more FGF family members” is interpreted as an inherent result of nanodiamond treatment, due to the language used in the instant claim implying an additional step, the USC 112(d) rejection is warranted. 
Claim 14 may be amended to “The method according to claim 13, wherein one or more FGF family members are sequestered by the administered nanodiamonds having a positive zeta-potential of at least 1 mV.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claims 13-16, 18, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marta Grodzik et al (Nanoparticles of carbon allotropes inhibit glioblastoma multiforme angiogenesis in ovo, International Journal of Nanomedicine 2011:6 3041–3048) (Hereinafter Grodzik).
Regarding claim 13, Grodzik provides teachings regarding the “the effect of carbon nanoparticles produced by different methods on the growth of brain tumor and the development of blood vessels” (abstract) wherein the nanoparticles are diamonds as ultradispersed detonation diamond (UDD) with a zeta potential of +15 (table 1 page 3044). Importantly, Grodzik teaches inhibition of Fibroblast growth factor-2 (FGF-2) effectively with UDD (table 3 page 3046) anticipating “treatment of a disease caused by aberrant FGF-FGFR signalling and/or aberrant FGF-FGFR interaction”. Regarding the instant limitation of “to a subject in need of such treatment”, the instant specification does not define “subject”. Under broadest reasonable interpretation, the brain tumors being treated by Grodzik are interpreted as subjects in need of such treatment. 
	Regarding claim 14, Grodzik teaches inhibition of Fibroblast growth factor-2 (FGF-2) effectively with UDD (table 3 page 3046) anticipating “the step of sequestration of one or more FGF family members”. 
	Regarding claim 15, Grodzik teaches treatment of brain tumors (cancer) which is discussed above.
	Regarding claim 16, Grodzik teaches treating glioblastoma tumors (table 3 page 3046). 
	Regarding claim 18, Grodzik teaches a size (interpreted as average diameter) of 2-10 nm for the UDD nanoparticles, anticipating the instantly claimed range of 1-10 nm (table 1 page 3044). Regarding the instant limitation of “as measured using transmission electron microscopy”, Grozdik teaches “The structure of nanoparticles and electron diffraction patterns were visualized by JEM2000EX transmission electron microscope at 200 kV (JEOL Ltd, Tokyo, Japan). Transmission electron microscope images of UDD and MW-RF nanoparticles and electron diffraction patterns are presented in Figures 1 and 2, showing differences in the phase content and size of the particles. The size of the nanoparticles ranged from 2–10 nm for UDD and 30–100 nm for MW-RF” (page 3042 right column). 
	Regarding claim 21, Grodzik teaches as discussed above. “A method of sequestration of FGF family members from a tissue” is anticipated by Grodzik’s treatment of glioblastoma tumors (tissue) and achieving FGF2 inhibition (table 3, page 3046 right column). 
	Regarding claim 23, Grodzik teaches as discussed above. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Marta Grodzik et al (Nanoparticles of carbon allotropes inhibit glioblastoma multiforme angiogenesis in ovo, International Journal of Nanomedicine 2011:6 3041–3048) (Hereinafter Grodzik) and Mary Elizabeth Davis (Glioblastoma: Overview of Disease and Treatment, Clin J Oncol Nurs. 2016 October 1; 20(5): S2–S8) (Hereinafter Davis). 
Regarding claim 20, Grodzik teaches as discussed above. Additionally, while Grodzik teaches “Lowering of the VEGF level contributes to the normalization of blood vessels, facilitating the infiltration of other factors (eg, drugs) into the tumor” (page 3026 right column), motivating addition of other drugs, Grodzik does not explicitly teach “a subsequent or sequential administration of at least one second agent, said second agent being an anticancer drug to a subject in need of such treatment”. 
Regarding claim 20, Davis provides conventional treatment methods for glioblastoma (GBM), teaching “Treatment of newly diagnosed GBM requires a multidisciplinary approach. Current standard therapy includes maximal safe surgical resection, followed by concurrent radiation with temozolomide (TMZ) (Temodar®), an oral alkylating chemotherapy agent, and then adjuvant chemotherapy with TMZ” (pages 3-4 of Davis).
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Grodzik and Davis and achieve the instant invention. Grodzik demonstrates “antiangiogenic activity of carbon nanoparticles, making them potential factors for anticancer therapy” (abstract). Davis provides conventional treatment strategies for glioblastoma including adjuvant chemotherapy treatment. It is within the skill of an ordinary person in the art to apply adjuvant chemotherapy to a subject being treated with nanodiamonds with a reasonable expectation of successfully achieving the instant invention. 

Claims 17, 19, 22, and 24-30 in addition to claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Marta Grodzik et al (Nanoparticles of carbon allotropes inhibit glioblastoma multiforme angiogenesis in ovo, International Journal of Nanomedicine 2011:6 3041–3048) (Hereinafter Grodzik) and Tristan Petit et al (US 20150182624 A1, publication date: 07/02/2015, previously cited) (Hereinafter Petit). 
Regarding claims 13 and 21, Grodzik teaches as discussed above. 
Regarding claims 17, 22, 25 and 28, Grodzik does not teach a zeta potential of at least 20 mV or at least 40 mV.
Regarding claims 19, 24, 26-27 and 29-30, while Grozdik teaches “Zeta potential of hydrocolloids of nanoparticles was measured by light scattering method” (page 3043 left column), Grodzik does not disclose hydrodynamic diameters using this method.
Regarding claims 17 and 22, Petit teaches the zeta potentials for the nanodiamonds which are between 20 mV and 50 mV (figure 4) which meets the instant limitation of at least 20 mV. 
Regarding claims 25 and 28, Petit teaches nanodiamonds with zeta potentials at least 40 mV (figure 4). 
Regarding claims 19 and 24, Petit teaches “The hydrodynamic diameter of the NDs in suspension is measured by dynamic light scattering (DLS) using dedicated equipment” (para 72) wherein the hydrodynamic diameter is less than 50 nm (para 73). The instantly claimed range of 1-100 nm overlaps with the range disclosed by Petit (less than 50 nm). 
Regarding claims 26 and 29, Petit teaches “The hydrodynamic diameter of the NDs in suspension is measured by dynamic light scattering (DLS) using dedicated equipment” (para 72) wherein the hydrodynamic diameter is less than 50 nm (para 73). The instantly claimed range of 1-70 nm overlaps with the range disclosed by Petit (less than 50 nm).
Regarding claims 27 and 30, Petit teaches “The hydrodynamic diameter of the NDs in suspension is measured by dynamic light scattering (DLS) using dedicated equipment” (para 72) wherein the hydrodynamic diameter is less than 50 nm (para 73). The instantly claimed range of 3-50 nm overlaps with the range disclosed by Petit (less than 50 nm).
Ii would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the teachings of Grodzik with the teachings of Petit and achieve the instant invention. Grodzik discloses two types of nanodiamonds, one (UDD) with a zeta potential of +15 and one (MW-RF) with a zeta potential of -19.3 (table 1 page 3044). Grodzik shows effective FGF-2 inhibition with UDD compared to MW-RF (table 3 page 3046) disclosing “There was a 69% decrease in FGF-2 expression in the UDD group compared to the control group (P < 0.05). A decrease of 33% was observed in the MW-RF group, but this was not significant.” (page 3046 left column) thus providing motivation to increase zeta potential of nanodiamonds for cancer treatment. Petit teaches higher zeta potentials for nanodiamonds. Petit also provides motivations to use its nanodiamonds which are provided in paragraphs 7 and 10 of Petit. Thus, one would be motivated to incorporate the teachings of Petit into the teachings of Grodzik with a reasonable expectation of successfully achieving a superior anti-cancer treatment method. 
Response to Arguments
	Applicant’s arguments against rejections that are withdrawn are now moot. 
Regarding the 35 U.S.C. 102 rejection over claims 13-15, 17, 21-22, 25 and 28 over Petit evidenced by Ferguson, Applicant argues the following:
	“The Section 102 rejections should be withdrawn because the Office Action misunderstands the teachings of Petit. Specifically, Petit consistently refers to nanodiamonds for generating free radicals, and indicates that the free radicals are the therapeutic agent (rather than the nanodiamonds. For example, Petit states, "The present invention relates to the use of nanodiamonds as drugs generating free radicals, in particular for treating tumours. The invention is based on generating free radicals on the surface of the nanodiamonds when they are exposed to radiation, for example ionising radiation." (Abstract.) The generation of free radicals is taught throughout the entire specification of Petit, for example in claim 1: "A nanodiamond for use for generating free radicals for therapeutic and/or diagnostic purposes." 
Thus, in Petit, the nanodiamond is not the therapeutic agent, the free radicals are the therapeutic agent. Therefore, Petit does not teach administration of nanodiamonds without any further steps for therapeutic purposes. The further step is the "generating of free radicals" which, according to Petit, is clearly necessary.
Additionally, in Petit, a step of generating free radicals must be performed to generate the therapeutic agent. Typically, Petit teaches that this generation of free radicals is performed by irradiation of the nanodiamonds, for example, as shown in Fig. 18, "FIG. 18: Operating principle. a) Incorporation of the nanodiamond (NP)/radiosensitizing agent complex into a cell, b) release of the radiosensitizing agents and inhibition of the defenses of the cell, c) generation of electrons and formation of free radicals under irradiation." [0062]. This generation of free radicals via irradiation is excluded by the current wording of the claims of the present patent application. 
On Page 11 of the Office Action, it is stated that "Petit does teach NDs as a monotherapy (without irradiation)." Applicant submits that this is not correct, Petit does not teach "a nanodiamond for therapeutic and/or diagnostic purposes." Rather, Petit teaches "a nanodiamond for use for generating free radicals for therapeutic and/or diagnostic purposes." Therefore, the teaching of Petit, even in his claim 1, is that a nanodiamond must be treated in such a way that it generates free radicals, and these free radicals are then for therapeutic and/or diagnostic purposes. Persons of skill in the art will be aware that there are various ways of treatment - not just ionizing radiation. Petit however specifies in the abstract (which is not a preferred embodiment) that the nanodiamonds must be exposed to irradiation (ionizing radiation being an example). 
The citations on page 12 of the Office Action, referring to the para 8 and para 9 of the Petit reference, support our interpretation. These paragraphs state that the therapeutic action is not due to nanodiamonds as such, it is due to the free radicals generated at the surface of the nanodiamond. Therefore, a step of generating free radicals must be present in Petit, which is excluded by the formulation of the present claims. 
To be clear, the subject technology of the present application differs from Petit in that it provides for only administering the nanodiamonds, without any step of generating free radicals. 
Additionally, Ferguson, according to the Office Action, teaches that aberrant FGFR signaling in cancers occurs through amplification and over-expression of FGFR1 and FGFR2 resulting in ligand-independent activation. The subject technology of the present application however is based on sequestration of FGF ligands (nanodiamonds therefore act as an FGF-ligand-trap, inhibiting the FGF signaling by trapping the ligands), not on directly affecting the receptors. Therefore, the mechanism does not act via ligand-independent activation, and the Ferguson evidence is irrelevant.”
This argument is acknowledged but not found persuasive. The fact that Petit teaches nanodiamonds as drugs generating free radicals does not render Petit moot. Applicant focuses on generation of free radicals via irradiation by pointing at paragraph 62 of Petit and argues that “This generation of free radicals via irradiation is excluded by the current wording of the claims of the present patent application.” However, claim 1 of Petit recites “A nanodiamond for use for generating free radicals for therapeutic and/or diagnostic purposes.” and claim 6 (dependent on claim 1) recites “The nanodiamond as claimed in claim 1, wherein oxygen-containing free radicals are generated” without requiring irradiation. More importantly, Petit teaches “When nanodiamonds of which the surface has been (partially or totally) graphitized and/or hydrogenated are exposed to air or dispersed in an aqueous medium, they exhibit surface conduction properties which give them a negative electron affinity. In parallel, their surface becomes favorable to the preferential adsorption of the molecules which are responsible for free radicals in a biological medium (H2O, O2 and NO2 principally), thus allowing a transfer of electrons from the nanodiamond to these molecules, which occurs spontaneously.” (para 10) and continues by reciting “Under ionizing radiation, this electron transfer is amplified and creates free radicals particularly effectively.” (para 10). Thus, nanodiamonds generate free radicals in the absence of irradiation and the generation is only amplified in the presence of irradiation. Figure 15 supports this interpretation. Fig. 15 shows “Oxidative stress induced by the NDs-H with or without irradiation. The control without probe illustrates the background of luminescence which is not linked to the free radicals. The other control is exposed to the fluorescent probe but not to the NDs-H. The gray bars represent the intensity of the oxidative stress in the nonirradiated cells, and the white bars the intensity of the oxidative stress in the cells having undergone a radiation of 4 Gy, one hour after this irradiation.” Figure 15 is provided below: 
    PNG
    media_image1.png
    445
    581
    media_image1.png
    Greyscale



The dark bars show oxidative stress caused by NDs without irradiation which is almost double compared to control with probe, indicating significant free radical formation in the absence of irradiation. For these reasons, Examiner maintains the position that Petit teaches NDs as a monotherapy (without irradiation) and that Applicant’s arguments are based on a preferred embodiment. Regarding Applicant’s argument against evidentiary reference Ferguson, this reference is used merely for the purposes of providing basis for providing a scientific fact. In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism (MPEP 2124 Exceptions to the Rule That the Reference Must be Prior Art).  That said Applicant’s argument of “Ferguson … teaches that aberrant FGFR signaling in cancers occurs through amplification and over-expression of FGFR1 and FGFR2 resulting in ligand-independent activation. The subject technology of the present application however is based on sequestration of FGF ligands (nanodiamonds therefore act as an FGF-ligand-trap, inhibiting the FGF signaling by trapping the ligands), not on directly affecting the receptors” is not found convincing because the instant claim 13 recites “A method of treatment of a disease caused by aberrant FGF-FGFR signalling and/or aberrant FGF-FGFR interaction” which includes FGFR receptors and an over-expression of FGFR1 and FGFR2 is interpreted to be a species of the genus “aberrant FGF-FGFR signalling and/or aberrant FGF-FGFR interaction”. 
Conclusion
 No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/A.A./                        Examiner, Art Unit 1613                                                                                                                                                                                
/MARK V STEVENS/Primary Examiner, Art Unit 1613